 Case 3:17-cv-01127-WQH-KSC Document 128 Filed 12/31/18 PageID.3543 Page 1 of 10




1
     Christopher J. Reichman SBN 250485
     Justin Prato SBN 246968
2    PRATO & REICHMAN, APC
3    8555 Aero Drive, Suite 303
     San Diego, CA 92123
4
     Telephone: 619-886-0252
5    Email: JustinP@prato-reichman.com
6
     Attorneys for Plaintiff
7    and the Proposed Class
8

9
                              UNITED STATES DISTRICT COURT
10
                           SOUTHERN DISTRICT OF CALIFORNIA
11

12
     KENNETH J. MOSER, individually and on Case No.: 17-cv-1127-WQH-KSC
13
     Behalf of All Others Similarly Situated,
14                                            PLAINTIFF’S REPLY TO
15          Plaintiff,                        DEFENDANT DONISI JAX, INC.
      vs.                                     OPPOSITION TO MOTION FOR
16
                                              CLASS CERTIFICATION
17
     HEALTH INSURANCE INNOVATIONS,
18   INC., et. al.,                           Honorable William Q. Hayes
19                                            Motion Date: January 7, 2019
                    Defendants.
20
                                                              NO ORAL ARGUMENT
21
                                                              UNLESS REQUESTED BY
22                                                            THE COURT
23

24                                  PRELIMINARY OBJECTION
25

26           Plaintiff objects to this separate opposition of Defendant Donisi Jax, Inc.
27   (“Donisi”) in its entirety since they already joined in Defendant Health Insurance
28



                                                        -1-
     ________________________________________________________________________________________________________

                                  REPLY TO OPPOSITION – DONISI JAX
 Case 3:17-cv-01127-WQH-KSC Document 128 Filed 12/31/18 PageID.3544 Page 2 of 10




1    Innovations’ (“HII”) opposition. [Dckt. No. 123]. This is a just another attempt by
2    Defendants here to expand the briefing limits impermissibly. L.R. 7.1(h).
3    Plaintiff also objected to Defendant HII’s improper expansion of the briefing by
4    filing a motion to deny certification after Plaintiffs filed a motion to certify. [Dckt.
5    No. 120]. Defendants collectively have more than tripled the briefing on this
6    motion.
7

8                                              I. INTRODUCTION
9

10            This reply is filed by Plaintiff, Kenneth Moser, (“Plaintiff” or “Moser”) in
11   support of Plaintiff’s Motion for Class Certification, and to refute the arguments
12   presented by the Defendant Donisi Jax, Inc. (“Donisi”) in its opposition brief. For
13   the reasons discussed in this motion and the briefing in Defendant HII’s improper
14   late-filed Motion to Deny Certification, the Court should certify a class.
15

16                                                II. ARGUMENT
17

18   A. Plaintiff has met all of the elements under Rule 23(a) and (b)(3) and the only
19   arguments raised here are to the Typicality and Commonality factors.
20            The arguments raised by Donisi in their separate opposition address only
21   Typicality and Commonality, thereby waiving any individualized argument on the
22   remaining elements of Rule 231. As explained below, Donisi’s argument does not
23   raise any actual issues with Typicality or Commonality.
24

25   B. There Is No Issue With Typicality As Moser Can Represent The Outbound
26   Calls And May Have Received Them Anyway
27

     1
28     Donisi also joined with the Opposition of HII. To the extent Donisi’ joindered briefing touches any other class
     factors, they are addressed in Plaintiffs’ reply to HII’s opposition.

                                                        -2-
     ________________________________________________________________________________________________________

                                      REPLY TO OPPOSITION – DONISI JAX
 Case 3:17-cv-01127-WQH-KSC Document 128 Filed 12/31/18 PageID.3545 Page 3 of 10




1            Donisi’s only argument as to typicality has to do with Donisi’s in-house
2    outbound calls as opposed to the calls they hired agents to make for them. There
3    are two issues with Donisi’s arguments: 1) even if Moser did not receive an
4    outbound call from Donisi, Moser can still be the class representative for violations
5    due to the outbound calls, and 2) there is evidence that Moser in fact did receive
6    outbound calls directly from Donisi.
7            Donisi’s hyper technical distinction between illegal calls made by their
8    vendor agents, and their own in-house outbound calling does not defeat Typicality.
9    The facts causing the class representatives injury does not need to be exactly the
10   same as the class members. “‘Typicality refers to the nature of the claim or
11   defense of the class representative, and not to the specific facts from which it arose
12   or the relief sought.” Hanon v. Dataprods. Corp., 976 F.2d 497, 508 (9th Cir.
13   1992)(Hanon), quoting, Weinberger v. Thornton, 114 F.R.D. 599, 603 (S.D.
14   Cal.1986). In this case the injury to all class members, including Moser, is
15   violation of the Telephone Consumer Protection Act (“TCPA”) due to the use of an
16   auto-dialer and/or pre-recorded messages. It does not matter how Donisi is making
17   the violative calls—whether by hiring unscrupulous agents, buy “leads” with no
18   oversight, or calling with an auto-dialer their selves—it is still the same violation
19   of the TCPA claimed by Mr. Moser and the class. Donisi’s argument is not
20   supported by law, and it is clear that Moser can represent class members suffering
21   from Donisi’s use of auto-dialer or prerecorded messages whether done in-house or
22   by hired guns.
23           While unnecessary, Plaintiff would like to point out that there is also
24   evidence that Moser was called by Donisi’s internal out bound auto-dialer. In his
25   declaration, Jaxthemier states that several CID numbers Moser attributes to Donisi
26   are not phone numbers which belong to Donisi. [Declaration of Evan Jaxthemier,
27   (“Jaxthemier Decl.”), 5:19 (page:paragraph).] However, most CID numbers in
28   junk calling are “spoofed” to make them appear to be local or from nearby area

                                                        -3-
     ________________________________________________________________________________________________________

                                  REPLY TO OPPOSITION – DONISI JAX
 Case 3:17-cv-01127-WQH-KSC Document 128 Filed 12/31/18 PageID.3546 Page 4 of 10




1    codes to the victim’s phone. Therefore just because a number appeared on the
2    Caller ID, does not mean that it was the number used. Jaxthemier has not provided
3    any documentation to support the ultimate issue of whether Donisi called Mr.
4    Moser. They surely have phone records for their in-house calls and could provide
5    them, but have not. Nor has Jaxthemier provided any of the reports or documents
6    he relies on in his declaration. [See, e.g., Jaxthiemer Decl. 2:10 (discussing
7    unproduced alleged call detail reports)]. Moser has call notes which identify
8    Donisi’s DBA “Nationwide Health Advisors” as the calling party. [Plaintiff’s
9    Motion To Certify, Moser Decl., Ex. 1 (see 4/27/17 call).
10           With the gaps in the facts, and the dispute as to what happened in Moser’s
11   notes and what Jaxthemier is saying but withholding evidence on, and the fact that
12   it is unnecessary for Moser to have actually received any out-bound calls anyway,
13   The court should find a that Typicality is met and should certify the class.
14

15   C. Donisi has not provided any proof of any issues alleged for Commonality.
16           Donisi’s final argument is that Moser’s claim does not have common issues
17   of fact and law for the entire class. Donisi’s argument is not supported by the law.
18   Donisi raises a wide range of supposed issues relating to Commonality including
19   that an individualized inquiry will be needed for each and every call, and
20   individualized inquiries for issues of agency liability. This is in fact not correct,
21   and not supported by the record.
22           Donisi tries to raise agency as a defense in the same way a man charged with
23   murder tries to escape by claiming he hired the deed done rather than doing it
24   himself. Donisi claims that since they had a handful of hired guns do some of their
25   dirty work for them and maybe they did it in slightly different ways, they can
26   speculate about agency defenses to defeat certification. However, as Plaintiffs
27   have consistently cited throughout all the speculative briefing, mere unsupported
28   defensive speculation cannot defeat certification. Bridging Communities Inc. v.

                                                        -4-
     ________________________________________________________________________________________________________

                                  REPLY TO OPPOSITION – DONISI JAX
 Case 3:17-cv-01127-WQH-KSC Document 128 Filed 12/31/18 PageID.3547 Page 5 of 10




1    Top Flite Fin. Inc., 843 F.3d 1119, 1125 (6th Cir. 2016), cert. denied, ––– U.S. –––
2    –, 138 S.Ct. 80, 199 L.Ed.2d 25 (2017) (“We are unwilling to allow such
3    ‘speculation and surmise to tip the decisional scales in a class certification ruling”);
4    True Health Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923, 932 (9th Cir.
5    2018); Van Patten v. Vertical Fitness Group, 847 F.3d 1033, 1044 (9th Cir. 2017);
6    Bee, Denning, Inc. v. Capital All. Grp., 310 F.R.D. 614, 629 (S.D. Cal. 2015);
7    Caldera v. American Medical Collection Agency, 320 F.R.D. 513, 519 (C.D. Cal.
8    2017). In this case Donisi, nor any other defendant, has offered any actual proof to
9    any of the speculative issues they raise as to individualized inquiries.
10           Here, the only evidence that Donisi offers concerning the third party live
11   transfers is the self-serving uncorroborated word of Evan Jaxthemier, almost all of
12   which is impermissible hearsay anyway. For example, Mr. Jaxtheimer uses the
13   phrase, “It is my general understanding that Live Lead Transfers can occur in a
14   couple of ways:” [Jaxthemier Decl. 9:30.] Jaxthemier then goes on to discuss in
15   generalities his understanding of Live Lead Transfers. [Jaxthemier Decl. 8-11:28-
16   31.] Never once does he offer any documents to prove anything he is saying,
17   including in vendor contracts or invoices, or emails about telemarketing services
18   he purchased. This is also curious since he made statements at his deposition that
19   he could get documents from his vendors “easily”. [Declaration of Justin Prato. of
20   Prato in Support of Opposition to HII’s Motion to Deny Class Certification, 2:8-
21   10, Ex. 6 Deposition of Jaxthemier,57-58:11-16]. Also, Mr. Jaxthiemer speculates
22   that some potential class members may have called in themselves and then were
23   transferred to Donisi. However, there is no one example of specific vendor that
24   Donisi actually contracted with that handled leads in this manner, and not an iota
25   of evidence proffered to even vaguely indicate even one instance of this scenario
26   actually happening. This is just one of many examples of how deficient in actual
27   facts Mr. Jaxthiemer’s declaration and Donisi’s entire argument is.
28



                                                        -5-
     ________________________________________________________________________________________________________

                                  REPLY TO OPPOSITION – DONISI JAX
 Case 3:17-cv-01127-WQH-KSC Document 128 Filed 12/31/18 PageID.3548 Page 6 of 10




1            Finally, as to the issue of mini-trials due to whether “Short Term Non-ACA-
2    Compliant Medical Insurance Plans Managed By HII” were being sold, this is
3    another minor issue that Donisi is trying to blow out of proportion. All calls
4    initiated, transferred, or otherwise handled by Donisi have the potential to sell HII
5    products. [Declaration of Justin Prato in Support of Reply to Donisi Opposition,
6    (“Decl. Prato Reply”) 2:3-5, Exhibit 19, Deposition of Michael Cugini (“Depo
7    Cugini”),52-57:25-23.] Therefore all calls fit this category. Furthermore, even if
8    this were an issue it is easily resolved since Donisi’s representative testified that
9    early in the call they decide which policy to pitch and log on to HII’s online
10   interface, which is unquestionably recorded. [Id.]. Additionally, any issue any
11   court could find in this vein can also be dealt with by reference to the number of
12   HII policies sold as a percentage and applying that to the calls. And, most
13   importantly the test of commonality is not that all issues are common, just whether
14   at least that a “single significant question of law or fact” is common. Abdullah v.
15   U.S. Sec. Assoc., Inc., 731 F.3d 952, 957 (9th Cir. 2013) (quotation omitted and
16   emphasis in original).
17           Based on the above, there is no real issue with Commonality supported by
18   any actual fact or law. The court should find a that Commonality is met and
19   should certify the class.
20

21   D. All Defendants’ premature agency arguments are off point, and agency can be
22   proven in this class.
23           In this case Donisi, as well as other defendants, make noise about how mini-
24   trials will need to be used to determine liability of agents and therefore there is no
25   commonality. This position is not only premature, but is off base to Plaintiff’s
26   arguments.
27           First, it is inappropriate for an inquiry into the merits of the case during the
28   class certification stage. See, Amgen, Inc. v. Conn. Ret. Plans & Trust Funds, 133

                                                        -6-
     ________________________________________________________________________________________________________

                                  REPLY TO OPPOSITION – DONISI JAX
 Case 3:17-cv-01127-WQH-KSC Document 128 Filed 12/31/18 PageID.3549 Page 7 of 10




1    S. Ct. 1184, 1194–95 (2013) (“A court, when asked to certify a class, is merely to
2    decide a suitable method of adjudicating the case and should not ‘turn class
3    certification into a mini-trial’ on the merits.” ); see also, Edwards v. First Am.
4    Corp., 798 F.3d 1172, 1177 (9th Cir. 2015)1178, quoting, Ellis v. Costco
5    Wholesale Corp., 657 F.3d 970, 983, n. 8 (9th Cir. 2011). Here all of the
6    Defendants including Donisi are trying to make premature agency arguments,
7    when full merits discovery has not even taken place in this case yet.
8            Second, Donisi only addresses one form of agency in its discussion, actual
9    agency, and not any of the other forms of agency, all of which have been advanced
10   by the Plaintiff in this case, including ratification and apparent authority. And
11   while Plaintiff believes that actual agency or other forms of agency could be
12   proven in this case, the simplest for class certification is apparent authority agency.
13           Under apparent authority, there will be vicarious liability when;
14          “The principal's manifestations giving rise to apparent authority may
15          consist of direct statements to the third person, directions to the agent
16          to tell something to the third person, or the granting of permission to
17          the agent to perform acts and conduct negotiations under
18          circumstances which create in him a reputation of authority in the area
19          which the agent acts and negotiates.” Hawaiian Paradise Park Corp.
20          v. Friendly Broadcast Co., 414 F.2d 750, 756 (9th Cir. 1969), see
21          also, N.L.R.B v. Donkin’s Inn, Inc., 532 F.2d 138, 140 (9th Cir. 1976)
22          (quoting and applying this rule)2.
23   In this case the evidence shows that any Live Lead Transfer is transferred directly
24   to Donisi on the same phone call. [Decl. Prato Reply, 2:3-5, Exhibit 20, Depo
25

     2
26     Additionally apparent agency has even been found in circumstances where the agency acts in a way that is not in
     the master’s interest. See, In re ChinaCast Educ. Corp. Securities Litigation, 809 F.3d 471, 476 (9th Cir. 2015)
27   (apparent authority can be shown even where agent’s actions act against master’s interests), quoting, Hollinger v.
     Titan Capital Corp., 914 F.2d 1564, 1577 (9th Cir.1990); see also, Donald C. Langevoort, Agency Law Inside the
28   Corporation: Problems of Candor and Knowledge, 71 U. Cin. L. Rev. 1187, 1214 (2003); W. Prosser, Law of Torts
     467 (4th ed. 1971).

                                                        -7-
     ________________________________________________________________________________________________________

                                     REPLY TO OPPOSITION – DONISI JAX
 Case 3:17-cv-01127-WQH-KSC Document 128 Filed 12/31/18 PageID.3550 Page 8 of 10




1    Cugini ]. Furthermore, the lead sales agent who initiated the call will usually ask
2    questions about qualifications prior to transferring and then make a statement that
3    the caller will be transferred, and a sales agent of Donisi would then take the call
4    directly. [Id]. Neither sales agent ever provides information to the caller that the
5    previous person was not affiliated with Donisi. [Id.]. And it is manifestly obvious
6    from this all happening in the same call without such distinction being made that
7    everyone wants the victim to believe they are all part of the same organization.
8    Clearly in this situation, the caller has the reasonable belief that they are being
9    called by the same organization that is finalizing their request. Apparent agency
10   clearly would apply in this circumstance.
11           Furthermore, Donisi claims all of the transfers to Moser were from HIC
12   Leads. [Jaxthemier Decl. 9:29]. Even if they provided any evidence to support
13   this claim, they fail to point out that the previous owner of HIC Leads currently
14   does business with Donisi’s principals and is a partner with them in at least one
15   other venture. [See, Plaintiffs Motion Certify Class (Dckt. No. 103-22), Decl. of
16   Prato, 5:29, Exhibit 15 (HIC Lead Network and Unity One Health corporate
17   filings)]. This relationship certainly casts doubt on Jaxthemier’s claim that his lead
18   purchasing was arms length, and since this relates to the merits of the case further
19   discovery on this relationship is necessary. The same problem of not having
20   reached merits discovery runs through all of Defendants arguments that try to
21   shove merits-based agency issues into class certification. [See, Dckt #102, Order
22   Re: Joint Motion for Determination of Discovery Dispute (discussing class focus to
23   discovery allowed so far)]. Based on the above there is no issue with
24   Commonality, and therefore the class should be certified.
25

26   ///
27                                            CONCLUSION
28



                                                        -8-
     ________________________________________________________________________________________________________

                                  REPLY TO OPPOSITION – DONISI JAX
 Case 3:17-cv-01127-WQH-KSC Document 128 Filed 12/31/18 PageID.3551 Page 9 of 10




1            As argued in previous filings and as further supported by this reply all of the
2    class factors under Rule 23(a) and (b) are met in this case. The unsupportable
3    arguments made by Donisi do not change any of the arguments in favor of
4    certification. For the reasons shown in our motion, and as stated in this reply, the
5    Plaintiff’s motion for certification should be granted.
6

7

8
     DATED: December 31, 2018                                PRATO & REICHMAN, APC

9

10
                                                             /s/Justin Prato, Esq.
11
                                                             By: Justin Prato, Esq.
12                                                           Prato & Reichman, APC
13
                                                             Attorneys for Plaintiff
                                                             KENNETH J. MOSER,
14                                                           and the putative class.
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                        -9-
     ________________________________________________________________________________________________________

                                  REPLY TO OPPOSITION – DONISI JAX
Case 3:17-cv-01127-WQH-KSC Document 128 Filed 12/31/18 PageID.3552 Page 10 of 10




1
                                 CERTIFICATE OF SERVICE
     I hereby certify that the above and foregoing instrument as well as all attached
2    documents were served upon all counsel of record in the above entitled and
3    numbered cause on the date listed below.
4

5            __X__ Via ECF
6

7    Barton H. Hegeler BartonHegeler@hegeler-anderson.com, msutton@hegeler-
8    anderson.com, slusby@hegeler-anderson.com, stormanderson@hegeler-
     anderson.com
9

10   Chad R Fuller chad.fuller@troutmansanders.com,
     annajane.zarndt@troutmansanders.com, justin.brandt@troutmansanders.com,
11
     lauren.harper@troutmansanders.com, lori.dawson@troutmansanders.com
12

13
     Garry W. O'Donnell           garry.odonnell@gmlaw.com, jaye.keckeis@gmlaw.com
14
     Dariel Abrahamy            Dariel.Abrahamy@gmlaw.com
15
     Jennifer L. Meeker         jmeeker@nossaman.com, mshibata@nossaman.com
16

17   Robert S Crowder rcrowder@tresslerllp.com, jpatterson@tresslerllp.com,
18
     LADocket@tresslerllp.com

19   Virgina Flynn           Virginia.Flynn@troutmansanders.com
20

21
     DATED: December 31, 2017                                PRATO & REICHMAN, APC
22

23
                                                             /s/Justin Prato, Esq.
24                                                           By: Justin Prato, Esq.
25                                                           Prato & Reichman, APC
                                                             Attorneys for Plaintiff
26
                                                             KENNETH J. MOSER
27                                                           and the putative class.
28



                                                        - 10 -
     ________________________________________________________________________________________________________

                                  REPLY TO OPPOSITION – DONISI JAX
